Citation Nr: 1746614	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  13-35 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for leukemia. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Morrad, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In October 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

This appeal is remanded to the AOJ for further development.


REMAND

The Veteran's private provider, Dr. M. S., noted the Veteran's diagnosis of chronic myelogenous leukemia (CML) in a February 2011 correspondence.  See Dr. M. S.'s February 2011 correspondence.  Dr. M. S. also noted that the Veteran has had such diagnosis since May 2010.  Id.  Moreover, treatment records indicate medication management of CML with Imatinib and Ondansetron.  See January 2012 private treatment records from Hillsboro Hematology and Oncology. 

The Veteran contends he was exposed to Agent Orange while serving in the Republic of Vietnam.  See January 2011 application for compensation and/or pension.  The Veteran's Form DD-214 confirmed service in the Republic of Vietnam with the Army for one year.  See Form DD-214.  

However, the Veteran's CML does not fall within the parameters of the enumerated diseases listed in 38 C.F.R. § 3.309(e).  The December 2013 VA examiner determined that the Veteran's CML is not a B-cell leukemia.   

Importantly, the Board notes that where presumptive service connection associated with herbicide exposure does not apply, a veteran is not precluded from establishing service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In October 2016, Dr. M. S. opined that the Veteran's condition of CML was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness that is still continuing to this day.  See Dr. M. S.'s October 2016 note.  Dr. M. S. supported this finding by citing to an International Journal of Epidemiology that showed an increase of incidence of CML in Korean Vietnam Veterans with Agent Orange exposure.  Id.; see also Sang-Wook Yi, So-Yeon Ryu, Heechoul Ohrr & Jae-Seok Hong, Agent Orange Exposure and Risk of Death in Korean Vietnam veterans: Korean Veterans Health Study, 43 Int'l J. of Epidemiology No. 6, 1825, 1826 (2014).  

Although the Board observes the positive opinion, it is insufficient upon which to base a grant, as the Veteran's particular health history was not considered.  Accordingly, a remand is necessary for a VA examination to determine whether CML can be granted on a direct basis.

Accordingly, the case is REMANDED for the following actions:

1. Obtain a VA opinion from an appropriate medical professional.  After reviewing the claims file, the examiner should render an opinion regarding whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's CML was causally related to his presumed Agent Orange/herbicide exposure during service.  The examiner is to address Dr. M. S.'s October 2016 opinion and the supporting article.  Sang-Wook Yi, So-Yeon Ryu, Heechoul Ohrr & Jae-Seok Hong, Agent Orange Exposure and Risk of Death in Korean Vietnam veterans: Korean Veterans Health Study, 43 Int'l J. of Epidemiology No. 6, 1825, 1826 (2014).  

The examiner's report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record or the examiner.

2. Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


